Judgment unanimously affirmed. Memorandum: Defendant’s recitation of the facts did not cast significant doubt upon his guilt of criminal sale of a controlled substance or otherwise call into question the voluntariness of his plea. Because the plea allocution did not support the availability of an agency defense, the court was under no duty to make further inquiry before accepting the plea (see, People v Lopez, 71 NY2d 662, 666; People v Harris, 186 AD2d 677; People v Mateo, 168 AD2d 639, lv denied 77 NY2d 880; People v Gaither, 153 AD2d 587, 588, lv denied 74 NY2d 896). Further, the plea minutes establish that defendant, after being advised by counsel that he could "conceivably” raise an agency defense, chose not to pursue the defense and agreed to plead guilty. Under the circumstances, the court properly accepted the plea without further inquiry (see, People v Winters, 177 AD2d 1041, lv denied 79 NY2d 954).
The sentence imposed is neither harsh nor excessive. (Appeal from Judgment of Orleans County Court, Punch, J.— Criminal Sale Controlled Substance, 5th Degree.) Present— Green, J. P., Pine, Boehm, Fallon and Doerr, JJ.